UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1994



SOPHAL LUY,

                                               Plaintiff - Appellant,

          versus


BALTIMORE POLICE DEPARTMENT; KEVIN CLARK,
Police    Commissioner; BARBARA   MAGNASS,
Lieutenant,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(CA-03-2833-CCB)


Submitted:    January 27, 2005             Decided:   February 1, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sophal Luy, Appellant Pro Se. Kim Yvette Johnson, BALTIMORE CITY
POLICE DEPARTMENT, Baltimore, Maryland; William Rowe Phelan, Jr.,
CITY OF BALTIMORE LAW DEPARTMENT, Baltimore, Maryland; Neal
Marcellas Janey, Sr., THE JANEY LAW FIRM, PC, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Sophal Luy appeals the district court’s orders dismissing

his civil action against the Baltimore Police Department, Police

Commissioner Kevin Clark, and Lieutenant Barbara Magnass.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See Luy v.

Baltimore Police Dep’t, No. CA-03-2833-CCB (D. Md. July 16, 2004;

July 29, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                            AFFIRMED